Sticker to Prospectus The Prospectus for ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (‘‘Fund Fourteen’’) consists of (1) this sticker, (2) the Prospectus, dated May 18, 2009, (3) Supplement No. 1, dated June 29, 2009, and (4) this Supplement No. 2, dated August 12, 2009, which contains information related to the current status of the offering, provides information regarding certain transactions entered into by Fund Fourteen, updates the risk factors disclosed in the Prospectus, updates certain information regarding funds sponsored by affiliates of Fund Fourteen’s General Partner, and updates certain financial information in the Prospectus. Filed Pursuant to Rule 424(b)(3) SEC File No. 333-153849 ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P. SUPPLEMENT NO. 2 DATED AUGUST 12, 2009 TO PROSPECTUS DATED MAY 18, 2009 Summary We are providing you with this Supplement No. 2, dated August 12, 2009, to update the Prospectus, dated May18,2009, as amended by Supplement No. 1, dated June 29, 2009.The information in this Supplement No. 2 supplements, modifies and supersedes some of the information contained in the ICON Equipment and Corporate
